JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00678-CV

                            MARCUS LAVERGNE, Appellant

                                             V.

  TIKESHIA LAVERGNE AND TEXAS DEPARTMENT OF MOTOR VEHICLES,
                           Appellees

Appeal from the County Civil Court at Law No. 4 of Harris County (Tr. Ct. No. 1050770)

       Appellant, Marcus Lavergne, has neither established indigence nor paid, or made
arrangements to pay, all the required fees. After being notified that this appeal was subject
to dismissal, appellant did not adequately respond. It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed.

       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal. It is further ORDERED that this decision be certified below for observance.

Judgment rendered December 10, 2015.

Judgment rendered by panel consisting of Chief Justice Radack and Justices Massengale
and Brown.